Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 1 of 13 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

DOUG LONGHINI, Individually,
Plaintiff,
VS. , Case No.
DEW SEVEN, LLC, a Florida Limited Liability |
Company, and BIG LOTS STORES, INC., an

Ohio Corporation,

Defendants.
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, DOUG LONGHINI, Individually, and on behalf of all other mobility impaired

individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendants,

DEW SEVEN, LLC, a Florida Limited Liability Company, and BIG LOTS STORES, INC., an

Ohio Corporation, (sometimes referred to as “Defendants”), for Injunctive Relief, and attorney’s

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. (“ADA”).

1. Plaintiff, Doug Longhini, is an individual residing in Miami, Florida, in the County of

Miami-Dade.

2. Defendants’ properties, Tri City Shopping Center, and Big Lots, are located at 1001-1045

S. Dillard St., Winter Garden, FL 34787, in the County of Orange.

3. Venue is properly located in the Middle District of Florida because venue lies in the

judicial district of the property situs. The Defendants’ properties are located in, and do

business within, this judicial district.
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 2 of 13 PagelD 2

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28 U.S.C. § 2201
and § 2202.

Plaintiff Doug Longhini is a Florida resident, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Doug Longhini has cerebral palsy and requires
the use of a wheelchair to ambulate. Mr. Longhini has very limited use of his hands and
cannot operate any mechanisms which require tight grasping or twisting of the wrist.

Mr. Longhini regularly visits Winter Garden, FL to see friends, to patronize the tourist
attractions (including holding an annual pass to Universal Studios), to dine, to shop, to
enjoy its unique culture, and to advocate for the rights of the disabled to have equal
access to public accommodations. Mr. Longhini has been to the subject shopping center
including Big Lots, and other tenants, on many occasions, including visits that were
documented by an ADA expert on June 20, 2018, and August 5, 2020. He plans to return
to the subject properties in the near future, and a regular basis like he has done in the past.
He also plans to return to the properties to test for ADA compliance.

The ADA violations set forth herein, have endangered Mr. Longhini’s safety, and will in
the future continue to endanger his safety, until the barriers are corrected.

Defendant, Dew Seven, LLC, owns the subject shopping center, and Defendant Big Lots
Stores, Inc., leases its retail store at the shopping center from Defendant Dew Seven,
LLC. Defendant, Dew Seven, LLC, also leases space in the Tri-City Shopping Center to

El Rey De La Papa restaurant.
10.

11.

12,

13.

Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 3 of 13 PagelD 3

Defendants own, lease, (or lease to), or operate a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendants are responsible for complying with the obligations of the ADA.

The subject property, a shopping center, as well as the retail stores located therein, are
operated by private entities whose operation affect commerce and are a public
accommodation as defined by the ADA and its implementing regulations. See, 28 CFR
§ 36.104.

Doug Longhini has a realistic, credible, existing and continuing threat of discrimination
from the Defendants’ non-compliance with the ADA with respect to the property as
described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendants. Doug Longhini
desires to visit Tri City Shopping Center and its tenants, not only to avail himself of the
goods and services available at the property, but to assure himself that this property is in
compliance with the ADA so that he and others similarly situated will have full and equal
enjoyment of the property without fear of discrimination.

The Defendants have discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et _seq., as
described in paragraph 14.

Structures that existed before January 26, 1993, like the subject property, need not meet
the same design and implementation standards as facilities built after that date. “Congress
enacted the ADA on January 26, 1993. After this date, facilities have to meet exacting
design and implementation standards to be in compliance with the ADA. The ADA

imposes different requirements on the owners and operators of facilities that existed prior
3
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 4 of 13 PagelD 4

to its enactment date. For those facilities, the ADA states that discrimination includes a
private entity’s “failure to remove architectural barriers... where such removal is readily
achievable.” 42 U.S.C. § 12182 (b)(2)(A)(iv). “Where removal is not readily
achievable,” failure of the entity to make goods, services and facilities “available through
alternative methods if such methods are readily achievable,” may constitute
discrimination under the ADA. 42 U.S.C. § 12182 (b)(2)(A)(iv).

The ADA defines “readily achievable as “easily accomplishable and without
much difficult or expenses.” 42 U.S.C. § 12181(9).

Congress included in the ADA factors to be considered in evaluating whether
removal of a barrier is “readily achievable.” These factors are (1) nature and cost of the
action; (2) overall financial resources of the facility or facilities involved; (3) number of
persons employed at such facility; (4) effect on expenses and resources; (5) impact of
such action upon the operation of the facility; (6) overall financial resources of the
covered entity; (7) overall size of the business of a covered entity; (8) the number, type,
and location of its facilities; (9) type of operation or operations of the covered entity,
including composition, structure, and functions of the workforce of such entity, and
(10)geographic separateness, administrative or fiscal relationship of the facility or
facilities in question to the covered entity. Garthright-Dietrich v. Atlanta Landmarks.
Inc., 452 F. 3d 1269. 1272-73 (11™ Cir. 2006)

The obligation to engage in readily achievable barrier removal is a continuing
one. Over time, barrier removal that initially was not readily achievable may later be
required because of changed circumstances. DOJ ADA Technical Assistance Manual.

Sec. III 4.400. Continuing Obligation.
14.

15.

Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 5 of 13 PagelID 5

Nevertheless, if the subject facility was altered after January 26, 1993, that alteration
must be readily accessible to and useable by individuals with disabilities in accordance
with the Americans with Disabilities Act Guidelines to the maximum extent feasible. 28
CFR. Part 36.404. Additionally, if the Defendants’ facilities includes portions that were
designed and constructed for first occupancy subsequent to January 26, 1993, as defined
in 28 CFR 36.401, then the Defendants’ newly constructed portions of the facilities, must
be readily accessible and useable by persons with disabilities.

A preliminary inspection of the Tri City Shopping Center and Big Lots has shown that
violations exist. These violations that Doug Longhini has personally encountered or
observed include, but are not limited to:

Nos. 14 A-E are Applicable To Defendant Dew Seven, LLC Only

Parking

A. There are accessible parking spaces that do not provide signs designating them as
accessible, violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010
ADA Standards, whose resolution is readily achievable. Recommendation:
Provide signage with the International Symbol of Accessibility (ISA) mounted at
60" minimum above the finish floor or ground surface measured to the bottom of
the sign in front of the two designated accessible parking spaces in accordance
with Section 502.6 of the 2010 ADA Standards. Cost: $150. The removal of this
barrier is readily achievable as it is cited as an example of readily achievable in
Section 36.304(b)(18) Removal of barriers — Creating designated accessible
parking spaces.

Entrance Access and Path of Travel

B. The Plaintiff had difficulty traversing the path of travel, as it was not continuous
and accessible. Violation: There are inaccessible routes from the public sidewalk.
These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and
4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010
ADA Standards, whose resolution is readily achievable. Cost: $3,500. The
removal of this barrier to access is readily achievable as it is cited as an example
of readily achievable in Section 36.304(b)(1) Removal of barriers — Installing
ramps.
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 6 of 13 PagelD 6

The Plaintiff had difficulty using some of the curb ramps, as the slopes are

excessive. Violation: There are curb ramps at the facility that contain excessive
slopes, violating Section 4.7.2 of the ADAAG and Sections 405.2 and 406.1 of
the 2010 ADA_ Standards, whose resolution is readily achievable.
Recommendation: Install a curb ramp with a running slope not greater than 8.33%
in accordance with Sections 405.2 and 406.1 of the 2010 ADA Standards. Cost:
$3,500. The removal of this barrier to access is readily achievable as it is cited as
an example of readily achievable in Section 36.304(b)(1) Removal of barriers —

Installing ramps.

The Plaintiff experienced a hazardous situation as curb ramps protrude into the

vehicular pathway. Violation: There are curb ramps at the facility that project into
vehicular areas, violating Section 4.7.6 of the ADAAG and Section 406.5 of the
2010 ADA Standards, whose resolution is readily achievable. Recommendation:
Install a curb ramp with a running slope not greater than 8.33% in accordance
with Sections 405.2 and 406.1 of the 2010 ADA Standards. Cost: $3,500. The
removal of this barrier to access is readily achievable as it is cited as an example
of readily achievable in Section 36.304(b)(1) Removal of barriers — Installing

ramps.

The Plaintiff could not enter tenant spaces without assistance, as the required

level landing is not provided. Violation: A level landing that is 60 inches
minimum perpendicular to the doorway is not provided at accessible entrances
violating Section 4.13.6 and Figure 25(a) of the ADAAG and Section 404.2.4 of

the 2010 ADA Standards, whose resolution is readily achievable.

Nos. 14 F—L are Applicable To Defendants Dew Seven, LLC and Big Lots Stores,

Inc.

Big Lots

Entrance Access and Path of Travel

F. The Plaintiff could not traverse through areas of the store, as the required 36” path
isn’t provided due to objects that obstruct the path of travel. Violation: There isn’t
a continuous path of travel connecting all essential elements of the store, in
violation of Sections 4.2.1 & 4.3.3 of the ADAAG, 28 CFR 36.211, and Section
403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.
Recommendation: Rearrange the merchandise to provide a continuous accessible
path of travel through the store. Also, institute a policy maintaining the required
clearances and clear floor space at accessible elements in accordance with Section
36.211 of the 2010 ADA Standards. Cost: $0. The removal of this barrier to
access is readily achievable as this barrier is cited as an example of readily
achievable in Section 36.304(b)(4) Removal of barriers - Rearranging tables,

chairs, vending machines, display racks, and other furniture.
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 7 of 13 PagelD 7

Public Restrooms

G. The Plaintiff had difficulty using the restroom door without assistance, as the door
hardware requires tight grasping and twisting of the wrist to operate. Violation:
The restroom door has non-compliant hardware for disabled patrons, violating
Section 4.13.9 of the ADAAG. Recommendation: Provide door hardware on the
restroom door operable with one hand and not require tight grasping, pinching, or
twisting of the wrist. The force required to activate operable parts shall be 5
pounds maximum in accordance with Section 309.4 of the 2010 ADA Standards.
Cost: $125. The removal of this barrier to access is readily achievable as this
barrier is cited as an example of readily achievable in Section 36.304(b)(1 1)

Removal of barriers - Installing accessible door hardware.

H. The Plaintiff had difficulty entering the restroom without assistance, as the door
threshold is too high. Violation: There are threshold rises in excess of % inch at
the restroom entrances, violating Section 4.13.8 of the ADAAG and Section
404.2.5 of the 2010 ADA Standards, whose resolution is readily achievable. Cost:
$125. The removal of this barrier to access is readily achievable as the cost is less
than some the other examples of readily achievable listed in Section 36.304(b)

Removal of barriers.

1. The Plaintiff could not transfer to the toilet without assistance, as a trashcan
obstructed the clear floor space in the accessible toilet compartment. Violation:
The required clear floor space is not provided next to the toilet, violating Section
4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of the
2010 ADA Standards, whose resolution is readily achievable. Cost: $0. The
removal of this barrier to access is readily achievable as this barrier is cited as an
example of readily achievable in Section 36.304(b)(4) Removal of barriers -
Rearranging tables, chairs, vending machines, display racks, and other furniture.

J. The Plaintiff could not flush the toilet without assistance, as the flush valve is not
mounted on the wide area. Violation: The flush valve is not mounted on the
compliant side in violation of Section 4.16.5 of the ADAAG and Section 604.6 of
the 2010 ADA Standards, whose resolution is readily achievable. Cost: $250. The
removal of this barrier to access is readily achievable as the cost is less than some
the other examples of readily achievable listed in Section 36.304(b) Removal of

barriers.

K. The Plaintiff could not transfer to the toilet without assistance, as grab bars are
not at the required locations. Violation: The grab bars do not comply with the
requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG and
Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily
achievable. Cost: $150. The removal of this barrier to access is readily achievable
as this barrier is cited as an example of readily achievable in Section

36.304(b)(12) Removal of barriers — Installing grab bars in toilet stalls.
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 8 of 13 PagelD 8

L. The Plaintiff had difficulty using the toilet without assistance, as it is not mounted
at the required distance from the side wall. Violation: The water closet is mounted
at a non-compliant distance from the side wall, violating Section 4.16.2 and
Figure 28 of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose
resolution is readily achievable. Recommendation: Re-position the water closet so
that the centerline of the water closet is 16" minimum to 18" maximum from the
side wall to comply with Section 604.2 of the 2010 ADA Standards. Cost: $800.
The removal of this barrier to access is readily achievable as the cost is less than
some the other examples of readily achievable listed in Section 36.304(b)
Removal of barriers.

Nos. 14 M-T Are Applicable To Defendant Dew Seven, LLC Only
El Rey De La Papa Restaurant
Public Restrooms

M. There are permanently designated interior spaces without proper signage,
violating Section 4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703
of the 2010 ADA Standards, whose resolution is readily achievable. Cost: $125.
The removal of this barrier to access is readily achievable as the cost is less than
some the other examples of readily achievable listed in Section 36.304(b)
Removal of barriers.

N. The Plaintiff had difficulty using the locking mechanism on the restroom door
without assistance, as it requires tight grasping. Violation: The restroom door has
non-compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4
of the ADAAG and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose
resolution is readily achievable. Recommendation: Provide door hardware on the
restroom door operable with one hand and not require tight grasping, pinching, or
twisting of the wrist. The force required to activate operable parts shall be 5
pounds maximum in accordance with Section 309.4 of the 2010 ADA Standards.
Cost: $125. The removal of this barrier to access is readily achievable as this
barrier is cited as an example of readily achievable in Section 36.304(b)(11)
Removal of barriers - Installing accessible door hardware.

O. The Plaintiff could not use the lavatory without assistance, as the required knee
and toe clearance is not provided. Violation: There are lavatories in the accessible
guestrooms without the required clearances provided, violating the requirements
in Section 4.19.2 and Figure 31 of the ADAAG and Sections 306 and 606.2 of the
2010 ADA Standards, whose resolution is readily achievable. Recommendation:
Install a lavatory to comply with Sections 306 and 606.2 of the 2010 ADA
Standards. Cost: $500. The removal of this barrier to access is readily achievable
as the cost is less than some the other examples of readily achievable listed in
Section 36.304(b) Removal of barriers.
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 9 of 13 PagelD 9

The Plaintiff could not transfer to the toilet without assistance, as a trashcan
obstructed the clear floor space in the accessible toilet compartment. Violation:
The required clear floor space is not provided next to the toilet, violating Section
4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of the
2010 ADA Standards, whose resolution is readily achievable. Recommendation:
Re-locate the trashcan away from the restroom exit door in order to provide the
required maneuvering clearance in compliance with Section 404.2.4 of the 2010
ADA Standards. Also, institute a policy maintaining the required clearances and
clear floor space at accessible elements in accordance with Section 36.211 of the
2010 ADA Standards. Cost: $0. The removal of this barrier to access is readily
achievable as this barrier is cited as an example of readily achievable in Section
36.304(b)(4) Removal of barriers - Rearranging tables, chairs, vending machines,
display racks, and other furniture.

The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar
is missing and the side grab bar is not the required length. Violation: The grab
bars do not comply with the requirements prescribed in Section 4.16.4 and Figure
29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards,
whose resolution is readily achievable. Recommendation: Mount a rear grab bar
in accordance with Sections 604 and 609 of the 2010 ADA Standards. Cost: $150.
The removal of this barrier to access is readily achievable as this barrier is cited as
an example of readily achievable in Section 36.304(b)(12) Removal of barriers —
Installing grab bars in toilet stalls.

The Plaintiff could not use the toilet paper dispenser without assistance, as it is
not mounted at the required location. Violation: The toilet paper dispenser is not
mounted in accordance with Section 4.16.6 and Figure 29 of the ADAAG and
Section 604.7 of the 2010 ADA Standards, whose resolution is readily achievable.
Recommendation: Re-position the toilet paper dispenser to comply with Section
604.7 of the 2010 ADA Standards. Cost: $50. The removal of this barrier to
access is readily achievable as the cost is less than some the other examples of
readily achievable listed in Section 36.304(b) Removal of barriers.

The Plaintiff could not flush the toilet without assistance, as the flush valve is not
mounted on the wide area. Violation: The flush valve is not mounted on the
compliant side in violation of Section 4.16.5 of the ADAAG and Section 604.6 of
the 2010 ADA. Standards, whose resolution is readily achievable.
Recommendation: Mount the flush control on the open side of the water closet to
comply with Sections 604.6 and 309 of the 2010 ADA Standards. Cost: $250. The
removal of this barrier to access is readily achievable as the cost is less than some
the other examples of readily achievable listed in Section 36.304(b) Removal of
barriers.
15.

16.

Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 10 of 13 PagelD 10

T. The Plaintiff could not use the toilet without assistance as the seat is mounted too
low from the floor. Violation: The water closet seats are mounted at a non-
compliant height from the floor in violation of Section 4.16.3 of the ADAAG and
Section 604.4 of the 2010 ADA Standards, whose resolution is readily achievable.
Recommendation: Install a raised toilet seat to comply with Section 604.4 of the
2010 ADA Standards. Cost $150. The removal of this barrier to access is readily
achievable as this barrier is cited as an example of readily achievable in Section
36.304(b) (15) Removal of barriers —Installing a raised toilet seat.

Nos. 14 U — Is Applicable To Defendant Dew Seven, LLC and Big Lots Stores, Inc.

Maintenance

U. The accessible features of the facility are not maintained, creating barriers to
access for the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

The discriminatory violations described in paragraph 14 are not an exclusive list of the
Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendants’ buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendants
because of the Defendants’ ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendants’ place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.
10
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 11 of 13 PagelD 11

17. Defendants have discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities,, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et_seq. and 28 CFR 36.302 et_seq. Furthermore, the
Defendants continue to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

18. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendants, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to
recover attorney’s fees, costs and litigation expenses from the Defendants pursuant to
42 U.S.C. § 12205 and 28 CFR 36.505.

19. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendants to alter the Tri City
Shopping Center and Big Lots to make those facilities readily accessible to and useable
by the Plaintiff and all other persons with disabilities as defined by the ADA; or by
closing the facilities until such time as the Defendants cure its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendants at the
11
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 12 of 13 PagelD 12

commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendants including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendants to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals
because of the absence of auxiliary aids and services.

C. Require the Defendants to maintain its accessible features on an ongoing basis, as
required by law.

d. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.

12
Case 6:20-cv-01778 Document1 Filed 09/29/20 Page 13 of 13 PagelD 13

e. Such other relief as the Court deems just and proper, and/or is allowable under

Title 7 of the Americans with Disabilities Act.

#5662-Dew Seven, LLC Consplaint (stm 9-66-20).wpd

Respectfully Submitted,

John P. Fuller, Esquire

Florida Bar No. 276847

FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

(305) 893-9505 - Facsimil _
jpfiafullerfuller.c m Vga
a We Ly Ys

P/Fuller, Esq. (FBN 276847)

 
 
 
  

Counsel for Plaintiff Doug Longhini

13
